Citation Nr: 1045041	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-32 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA), claimed as a stroke. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Rodini, Associate Counsel




INTRODUCTION

The appellant served in the Rhode Island National Guard (R.I. 
Guard) from February 1970 to December 1983, with a period of 
active duty for training (ACDUTRA) from August 1970 to December 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision issued in April 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The Board notes that the April 2008 
rating decision determined that new and material evidence had not 
been received to reopen a June 1998 final decision for service 
connection for the residuals of a December 1982 CVA, claimed as a 
stroke.  However, evidence associated with the record since the 
issuance of the June 1998 decision includes additional relevant 
service records.  VA regulations provide that, at any time after 
VA issues a decision on a claim, if VA receives or associates 
with the record relevant official service records that existed 
and had not been associated with the record when VA first decided 
the claim, VA will reconsider the claim, notwithstanding 
paragraph (a) of the same section (which defines new and material 
evidence).  38 C.F.R. § 3.156(c)(1) (2010).   

The regulation further identifies service records related to a 
claimed in-service event, injury, or disease as relevant service 
department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  As such, new and material evidence is not 
needed to reopen a previously denied claim when relevant service 
treatment records and/or any other relevant service department 
records are received after a prior final denial.  Rather, the 
entire record is reviewed on a de novo basis.  In the instant 
case, the Board finds that the service department records are 
relevant as they consist of service treatment records detailing 
the R.I. Guard's knowledge concerning the appellant's CVA and the 
appellant's R.I. Guard service department personnel records. 

The Board observes that the RO had characterized this issue as an 
application to reopen a previously denied claim, which would 
require the receipt of new and material evidence prior to a de 
novo review of the claim.  In this regard, the Board notes that 
the RO did not reopen the claim; however, the Board finds that 
the RO did review and adjudicate the underlying claim in the 
April 2008 rating decision and the October 2008 statement of the 
case.  Specifically, such documents notified the appellant that 
his claim was denied because there was no evidence that he 
suffered a CVA while on a drill or in active duty status.  
Therefore, the Board finds that the appellant is not prejudiced 
by the Board's review of the issue on a de novo basis at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).   

The Board also observes that the appellant was scheduled for a 
hearing before a Veterans Law Judge in August 2010, but failed to 
report for such hearing.  Therefore, the appellant's request for 
a Board hearing is considered withdrawn.  38 C.F.R. § 20.702(d).  


FINDING OF FACT

There is no evidence that the appellant incurred a CVA during any 
period of active duty, ACDUTRA, or inactive duty for training 
(INACDUTRA).


CONCLUSION OF LAW

The appellant's CVA, or residuals thereof, was not incurred in or 
aggravated by active duty military service, ACDUTRA, or 
INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.6, 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	 VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice 
must inform the claimant of any information and evidence not in 
the record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186 (2002).  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The appellant was advised in a February 2008 letter, prior to the 
initial April 2008 rating decision, of the evidence and 
information necessary to substantiate his service connection 
claim, and the responsibilities of the appellant and VA in 
obtaining such evidence.  Moreover, the February 2008 notice 
letter advised the appellant as to how disability ratings and 
effective dates are awarded, as required in Dingess/Hartman.  

The Board finds that VA has satisfied its duty to assist under 
the VCAA in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c).  The appellant's service treatment records, service 
personnel records, and post-service private treatment records 
have been obtained and considered.  The appellant has not 
identified, and the record does not otherwise indicate, any 
additional existing records that are necessary for a fair 
adjudication of his claim. 

The appellant was not provided with a VA examination relevant to 
his claim, however, the Board finds that such is not necessary 
because there is no evidence, to include the appellant's 
statements, that his CVA and associated residuals are related to 
a disease, injury, or incident in service, to include any period 
of ACDUTRA or INACDUTRA.  Therefore, as there is no indication 
that the appellant's CVA, or persistent or recurrent symptoms of 
any such disorder, may be associated with military service, a 
remand for examination and/or opinion is not necessary to decide 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, the Board finds that VA has fully satisfied its duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the appellant 
are to be avoided).  VA has satisfied its duty to inform and 
assist the appellant at every stage in this case, at least 
insofar as any errors committed were not harmful to the essential 
fairness of the proceeding.  Therefore, the appellant will not be 
prejudiced as a result of the Board proceeding to the merits of 
his claim. 

II.	Service Connection Claim

The appellant suffered a CVA requiring a three-month 
hospitalization in December 1982.  At the time of his CVA, he was 
a member of the R.I. Guard.  As a result of his CVA, the 
appellant was paralyzed on his left side, from which he 
recovered.  Currently, the appellant experiences upper and lower 
extremity weakness as a result of his CVA.  In March 1983, the 
R.I. Guard placed him on a one-year trial period in order to 
assess his fitness for continued Guard service.  At the 
expiration of this trial period, the appellant was honorably 
discharged due to physical disability, retroactive to December 
1983.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including those pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   

A veteran is a person who served in the active military, naval, 
or air service and who was discharged or released under 
conditions "other than dishonorable."  38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" includes: (1) 
active duty; (2) any period of ACDUTRA during which the 
individual concerned became disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) any 
period of INACDUTRA during which the individual concerned became 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

The Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No 106-419 amended 38 U.S.C.A. § 101(24) to include 
within the definition of active duty any periods of INACDUTRA 
during which an individual becomes disabled or dies from an acute 
myocardial infarction, a cardiac arrest, or a CVA occurring 
during such training.  38 C.F.R. § 3.6.  However, presumptive 
periods do not apply to ACDUTRA or INACDUTRA periods.  Biggins v. 
Derwinski, 1 Vet. App. 474 (1991). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
appellant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The Board must 
grant service connection where the evidence supports the claim or 
is in relative equipoise, but service connection must be denied 
where the preponderance of the evidence is against the claim.  
Id. at 55.

The appellant's service personnel records indicate that he served 
with the R.I. Guard from February 1970 to December 1983 with a 
period of ACDUTRA from August 1970 to December 1970.  However, 
such fail to show that he was on active duty, ACDUTRA, or 
INACDUTRA at the time of his CVA in December 1982.  Additionally, 
the appellant's service treatment records fail to show any 
treatment for his CVA.  Rather, such note that the appellant 
suffered a stroke in December 1982 and was first examined by a 
Guard physician in February 1983.  

Moreover, the record reveals that the appellant first displayed 
symptoms of a CVA on the evening of Thursday, December 9, 1982, 
and was admitted to Rhode Island Medical Center (RIMC), a private 
hospital, the next morning.  Specifically, it was noted that the 
appellant had slurred speech while speaking to his wife on the 
phone from a stop where he was making truck repairs.  Upon 
arriving home, he was noted to be limping with his left leg and 
his speech was noted to be garbled.  He remained hospitalized for 
three months, followed by two months of physical therapy.  The 
record reflects a current diagnosis of upper and lower extremity 
weakness as residuals from the appellant's CVA.

In a January 2008 statement, Dr. Ashley, the appellant's private 
physician, indicated that the appellant had a CVA, or stroke, 
while in the military.  He stated that he interviewed the 
appellant and reviewed his military record.  Dr. Ashley noted 
that the appellant was unable to drill with the Army after 
suffering his CVA and that he was given a medical discharge due 
to his inability to continue performing duties and pass a 
military physical examination.  Dr. Ashley indicated that he 
could comfortably determine, based on the appellant's reported 
history, that he did suffer a CVA while in the military, but 
there were no indications that such happened on drill or active 
duty status.  Additionally, Dr. Ashley reported that there was no 
evidence that the appellant's medical issue was caused by 
military service.  

Therefore, while the appellant's representative and Senator Reed 
argue that the appellant was in an active duty status at the time 
of his CVA, the appellant has never asserted this contention nor 
does the record reflect such.  Rather, it appears that the 
appellant is under the belief that service connection is 
warranted due to his service with the R.I. Guard at the time of 
his CVA and that the residual effects from his CVA were the cause 
of his honorable discharge.  However, the appellant is erroneous 
in this belief as VA regulations require that an individual be on 
active duty, ACDUTRA, or INACDUTRA at the time a CVA occurs.  
Because the record is absent for any evidence that such is the 
case here and, in fact, suggests that the appellant was first at 
a truck stop and then at home when he suffered his CVA, service 
connection for residuals of such CVA is not warranted.  

As the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for residuals of a 
CVA, the benefit of the doubt doctrine does not apply and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra, at 
49 (1990).


ORDER

Service connection for residuals of a CVA, claimed as a stroke, 
is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


